Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Applicant's amendment, filed 2/11/2022, is acknowledged. Claims 1-28 are pending.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Brett Roberts on 3/3/2022.

In the Claims:

4.  In claim 15, subsection (b) (i), line 2, the phrase “above the mean" has been replaced with – above the mean of a control population –.

5.  In claim 15, subsection (b) (ii), line 2, the phrase “above the mean" has been replaced with – above the mean of a control population –.

REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment has overcome the rejections under 35 USC 112 which were of the previous office action. The claims as now amended specify that separated step a with “or” and has also specified that the mean is with respect to “a control population” to clear up the indefiniteness as well as have amended the term “the pharmaceutical composition” to recite “the therapeutic agent” to provide proper antecedent basis.

Applicant has also overcome the outstanding double patenting rejection of over US Patent No. 11,085,935 given applicant’s approved terminal disclaimer.



Accordingly, claims 1-28 are deemed allowable. 

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 4, 2022					/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644